Citation Nr: 0820577	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-28 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated April 2007.  

Furthermore, any evidence received subsequent to the 
supplemental statement of the case dated February 2008, is 
duplicative, cumulative and as such, not pertinent to 
question of whether veteran developed residuals of a left 
foot injury as a result of service.


FINDING OF FACT

Residuals of a left foot injury are not shown by objective 
medical evidence to have a nexus or relationship to the 
veteran's active service.


CONCLUSION OF LAW

Residuals of a left foot injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in October 2002, January 2003, and April 
2007 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The veteran contends that he has residuals of a left foot 
injury that allegedly occurred during his active service, 
including falling off the back of a truck.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Review of the service medical records reveals that upon 
enlistment, a May 1966 examination revealed normal feet.  He 
was hospitalized for 6 days in July 1966 for folliculitis and 
erythema of the lower legs.  A treatment record dated 
February 1967 noted that the veteran had an ingrown toenail 
on the left foot.  In April 1967, the ingrown toenail was 
still present and in July 1967 the toenail was removed.  In 
August 1967 the veteran fell from a truck and was treated for 
a right wrist and elbow injury.  There was no mention of any 
foot pathology.  A report of medical history and examination 
upon separation, both dated January 1968 revealed normal 
feet.  On the medial history report at separation, he 
complained of "foot trouble."  The physician's summary 
indicated that this was in reference to the ingrown toenail 
that was removed.

A VA examination was conducted in October 1969 with reference 
to a claim for hearing loss.

An August 1977 post service VA examination report indicated 
the veteran complained of pain in the left leg as well as 
swelling around the left heel.  He reported that the week 
before his heels were so sore he could hardly walk.  He 
reported that he had been hospitalized in service for this.  
The examiner noted that on physical examination, both lower 
extremities were perfectly normal, with normal circulation, 
reflexes, and sensation.  There was a finding of bursitis.

VA treatment records dated August 1999 to July 2002 were 
silent to any complaints of or treatment for a left foot 
disorder.  An April 2002 did show complaints for a chronic 
right foot disorder.

A private treatment record dated February 2003 revealed 
complaints of pain in the right foot for the past six to 
eight months.

A September 2003 treatment record indicated a diagnosis of 
bilateral plantar fasciitis and an October 2003 treatment 
record showed continued complaints of foot pain that dated 
back to his active service.  A November 2003 x-ray of the 
calcaneous noted a small dorsal calcaneal spur.  The x-ray 
report did not specify whether the spur was on the left 
calcaneous or the right.  A December 2003 podiatry note 
indicated complaints of bilateral heel pain present since the 
1970s.  The veteran reported that his feet were hurt when he 
fell off the back of a truck during service.  The podiatrist 
provided a diagnosis of bilateral plantar fasciitis.

VA treatment records dated September 2004 through October 
2007 were silent as to any treatment for a left foot 
condition.  A December 2007 x-ray of the left foot showed no 
radiographic evidence of any significant soft tissue, osseous 
or joint abnormality.  

The veteran was afforded a VA examination in January 2008.  
The examiner, after review of the record, noted that the 
veteran's service medical records showed that the veteran was 
on crutches for three days, but did not indicate any 
diagnosis.  (The Board cannot locate this record.)  The 
examiner noted that the veteran had a significant limp upon 
entering the examination room, but observed that upon leaving 
the room at the end of the examination, the veteran walked 
without any limp.  Examination revealed that the Achilles 
tendon was perpendicular to the weight bearing surface, and 
there was a normal arch distribution present.  There was mild 
palpable tenderness to the inferior calcaneous at the area of 
fascial insertion bilaterally.  Neurological examination 
showed reflexes to be 2/4 in the bilateral patella and 
Achilles.  Vibratory and sensory examinations were normal.  
The examiner provided a diagnosis of plantar fasciitis, and 
opined that this disorder was not likely related to his 
military service.  

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against entitlement 
to service connection for residuals of a left foot condition.  

While the veteran currently has complaints of a left foot 
disorder, there is no objective evidence linking the 
veteran's current disorder to any incidence of active 
service.  The Board notes that the veteran's service medical 
records show normal feet upon entrance into service.  During 
service the veteran did fall off a truck, however, he did not 
complain of, nor did he receive treatment for, any injury to 
the left foot at the time.  Additionally, the service medical 
records reveal treatment and excision of an ingrown toe nail 
on the left foot in April through July 1967.  He was 
hospitalized in 1966 or folliculitis of the lower legs.  At 
separation history was of an ingrown toenail with normal feet 
found.  The service records are silent as to any other 
complaints of any foot pain or injury and separation 
examination noted normal feet.  

The Board also notes, that while in 1977, the veteran 
complained of heel pain, examination was completely normal 
but for bursitis, which was not related to service and has 
not been subsequently shown.  The veteran was not diagnosed 
with any left foot disorder until September 2003, when he was 
diagnosed with plantar fasciitis - nearly 35 years after 
service.  Additionally, the January 2008 VA examiner opined 
that the veteran's plantar fasciitis was not likely related 
to his active service.  

Thus, despite the veteran's numerous contentions that his 
current left foot disorder was caused by or related to his 
active service, including falling off of a truck, there is no 
objective medical evidence linking his current plantar 
fasciitis to his active service and there is no clinical 
evidence of any chronic left foot disorder during service.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for residuals of a left foot injury is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


